DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/15/2021, which has been entered and made of record. Claims 1, 3, 11-13, and 17 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 13-16) with respect to the independent claims 1, 12, and 17, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Milou.
The arguments regarding independent claims 12 and 17 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al. (US 20190130629 A1), in view of Dascola et al. (US 20190171354 A1), and further in view of Milou (US 20120317501 A1).

Regarding Claim 17, Chand discloses A system (¶1 reciting “systems for generating and presenting a graphical user interfaces that include avatars associated with users” Fig. 10) comprising:
at least one processor (Fig. 10 showing processors 1004); and
at least one non-transitory computer-readable medium comprising instructions that, when executed by the at least one processor, cause the system to: (¶72 reciting “The machine 1000 may include processors 1004, memory memory/storage 1006, and I/O components 1018, which may be configured to 1002. . . . The storage unit 1016 and memory 1014 store the instructions 1010 embodying any one or more of the methodologies or functions described herein. The instructions 1010 may also reside, completely or partially, within the memory 1014, within the storage unit 1016, within at least one of the processors 1004 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1014, the storage unit 1016, and the memory of processors 1004 are examples of machine-readable media.”)
generate, for display on a first extended-reality device corresponding to a user of a networking system, an extended-reality lobby window graphical user interface element; (Fig. 6, 604 “cause display of a communication interface at the second client device”. ¶51 reciting “at operation 604 the display module 304 generates and causes display of a communication interface at the group of client devices, including the first client device and the second client device.” The second client device corresponds to a first extended-reality device.)
determine a connection between the user of the networking system and a co-user of the networking system; (¶49 reciting “At operation 602, the communication module 302 detects an initiation of a communication session at a first client device, wherein the communication session is between the first client device and at least a second client device.”)
provide, for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device, an animated visual representation of the co-user based on the connection between the user and the co-user; (Fig. 602, 604, 606, 608, 610 disclosing providing an animated presentation of the avatar associated with the co-user (i.e. the user associated with the first client device) on the first extended-reality device. See ¶49-55 for detailed explanation. Fig. 5 showing a presentation of a 3D avatar 502.) and
generate and send, for display on a second extended-reality device corresponding to the co-user, an invitation to join an extended-reality communication session in response to receiving the user input. (Fig. 5 showing texting invitation 504 “KNOCK KNOCK” along with a representation (502) of the avatar associated with the co-user.)
However, Chand does not explicitly disclose to receive user input targeting the animated visual representation of the co-user to communicate with the co-user.
It is obvious to a person with ordinary skill in the art, in order to start a text session, a user need to input the co-user’s name/phone number etc. In addition, Dascola teaches “a tap input on one of the avatars starts a communication (e.g., an instant messaging communication or a communication supported by the Game application) with the person represented by the avatar.” (¶362) as shown in FIG. 5Q16. In addition, Dascola teaches an invitation for messaging is sent to the co-user in response to a user’s tap input, and recites “” (¶292).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chand) to receive user input targeting the animated visual representation of the co-user to communicate with the co-user and send out the invitation for (taught by Dascola). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Chand in view of Dascola does not explicitly disclose an extended-reality lobby window graphical user interface element providing a view into an extended-reality lobby having one or more animated visual representations of one or more co-users of the networking system that are associated with the user traversing the extended-reality lobby; an animated visual representation of the co-user traversing the extended-reality lobby based on the connection between the user and the co-user.
Milou teaches “a computerized process for online communication and collaboration between multiple remotely located users. ” (ABS). Fig. 1 shows a spatial environment (SPE) that corresponds to an extended-reality lobby, and ¶20 recites “Provide real-time video chat and/or messaging features within each available Spatial Environment in order for users to communicate directly with each other in relation to the observable activity within the Spatial Environment. The video chat room and/or messaging services are unique to each and every spatial environment in the system.” Further, Milou teaches one or more animated visual representations of one or more co-users of the networking system that are associated with the user traversing the spatial environment, and recites “The end user observes the activity of every other user's avatars in terms of their movement and animation, who happen to be present across all and any applications available within a Spatial Environment. All user activity is processed and displayed in real-time within the Spatial Environment and navigated by 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chand in view of Dascola) to have one or more animated visual representations of one or more co-users of the networking system that are associated with the user traversing the spatial environment (taught by Milou). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 1, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 12, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Regarding Claim 3, Chand in view of Dascola and Milou discloses The method of claim 1, further comprising:
determining one or more additional connections between the user of the networking system and the one or more co-users of the networking system;
providing, for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device the one or more animated visual representations of the one or more co-users based on the one or more additional connections; (Chand, ¶61 reciting “At operation 802, the communication module 302 receives a chat request from a third client device to join the communication session between the first client device and at least the second client device. For example, the first client device and the second client device may be engaged in a video chat or text based chat session, wherein the communication session is displayed within a communication interface at the first and second client devices, and wherein the communication interface includes a presentation of 3D avatars associated with users of the first and second client devices. The third client device may be invited by the first or second client device to join the communication session, or may otherwise request to join the communication session.” ¶62 reciting “At operation 804, in response to the communication module 302 receiving the chat request from the third client device, the display module 304 causes display of a 3D avatar associated with the third client device within the communication interface at the user devices engaged in the communication session”, and ¶63 reciting “At operation 806, in response to the third client device joining the communication session, and the display of the 3D avatar associated with the third client device within the communication interface, the display module 304 adjusts a size of the 3D avatars displayed within the communication interface in order to accommodate for the 3D avatar associated with the third client device.”) and
in response to receiving the user input targeting the animated visual representation of the co-user, removing the one or more animated visual representations of the one or more co-users from the extended-reality lobby window graphical user interface element displayed on the first extended-reality device. (The limitations appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances. It is obvious that when a target window is activated and enlarged, it may occupy a whole phone screen, and all other apps are not shown. In addition, Milou, ¶55 reciting “If a user selects an application, the interface will zoom in on the selected application so that it fills the SPE window area available.” It is obvious, when a selected application fills the SPE window, the one or more animated visual avatars of the one or more co-users who are not in the selected application area would have been removed from the window. The suggestions/motivations would have been the same as that of Claim 17 rejections.)

Regarding Claim 5, Chand in view of Dascola and Milou discloses The method of claim 1, wherein sending the invitation to join the extended-reality communication session comprises providing, for display within an additional extended-reality lobby window graphical user interface element displayed on the second extended-reality device, an animated visual representation of the user to communicate the invitation. (Chand, Fig. 5 showing texting invitation 504 “KNOCK KNOCK” along with a representation (502) of the avatar associated with the user who sends the invitation on the recipient’s display. ¶21 reciting “the text bubble comprises a speech indicator extending from the 3D avatar.”. In other words, the animated avatar of the user to communicate the invitation is displayed.)

Regarding Claim 6, Chand in view of Dascola and Milou discloses The method of claim 1, further comprising:
receiving, from the second extended-reality device corresponding to the co-user, an acceptance of the invitation to join the extended-reality communication session; and
in response to receiving the acceptance, conducting the extended-reality communication session between the first extended-reality device and the second extended-reality device by generating a combined extended-reality environment in which the user and the co-user can enter and communicate.
(Chand, ¶22 reciting “In some example embodiments, the chat presence system displays the communication interface at a set of client devices, and display a 3D avatar for each user engaged in the communication session, in response to detecting the user joining the communication session. Consider the following illustrative example from a user perspective. A user of a first client device transmits a communication request to at least a second client device. A user of the second client device accepts the communication request, and in response, a communication interface is generated and displayed at the first client device and the second client device, wherein the communication interface at the first client device includes a presentation of a 3D avatar associated with the user of the second client device, and the communication interface presented at the second client device includes a presentation of a 3D avatar associated with the user of the first client device.”)

Regarding Claim 7, Chand in view of Dascola and Milou discloses The method of claim 1, further comprising providing, for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device and in association with the animated visual representation of the co-user, a visual element representing the connection between the user and the co-user.
(Chand, ¶22 reciting “In some example embodiments, the chat presence system displays the communication interface at a set of client devices, and display a 3D avatar for each user engaged in the communication session, in response to detecting the user joining the communication session. Consider the following illustrative example from a user perspective. A user of a first client device transmits a communication request to at least a second client device. A user of the second client device accepts the communication request, and in response, a communication interface is generated and displayed at the first client device and the second client device, wherein the communication interface at the first client device includes a presentation of a 3D avatar associated with the user of the second client device, and the communication interface presented at the second client device includes a presentation of a 3D avatar associated with the user of the first client device.” In addition, Fig. 5 showing texting bubble 504 “KNOCK KNOCK”, and ¶21 reciting “the text bubble comprises a speech indicator extending from the 3D avatar.” Thus the text bubbles shown in Fig. 5 representing the connection between the user and the co-user.)

Regarding Claim 8, Chand in view of Dascola and Milou discloses The method of claim 1, further comprising determining an availability status of the co-user,
wherein providing the animated visual representation of the co-user based on the connection between the user and the co-user, comprises providing the animated visual representation of the co-user further based on the availability status of the co-user. (Chand, ¶22 reciting “A user of the second client device accepts the communication request, and in response, a communication interface is generated and displayed at the first client device and the second client device, wherein the communication interface at the first client device includes a presentation of a 3D avatar associated with the user of the second client device, and the communication interface presented at the second client device includes a presentation of a 3D avatar associated with the user of the first client device.”  In other words, the animated avatars are provided in response to a user accepts the communication request, i.e. the availability of the user)

Regarding Claim 9, Chand in view of Dascola and Milou discloses The method of claim 1, further comprising:
receiving, from the second extended-reality device, a digital object for the user; and 
providing, for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device, a visual element corresponding to the digital object.
104, and between a messaging client application 104 and the messaging server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., text, audio, video or other multimedia data)”)

Regarding Claim 13, Chand in view of Dascola and Milou discloses The non-transitory computer-readable medium of claim 12, wherein:
the instructions, when executed by the at least one processor, cause the computing device to, in response to receiving the user input targeting the animated visual representation of the co-user, removing the one or more animated visual representations of the one or more co-users from the extended-reality lobby window graphical user interface element displayed on the first extended-reality device. (The limitations appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances. It is obvious that when a target window is activated and enlarged, it may occupy a whole phone screen, and all other apps are not shown. In addition, Milou, ¶55 reciting “If a user selects an application, the interface will zoom in on the selected application so that it fills the SPE window area available.” It is obvious, when a selected application fills the SPE window, the one or more animated visual avatars of the one or more co-users who are not in the selected application area would have been removed from the window. The suggestions/motivations would have been the same as that of Claim 17 rejections.)


Regarding Claim 15, Chand in view of Dascola and Milou discloses The non-transitory computer-readable medium of claim 12, wherein the instructions, when executed by the at least one processor, cause the computing device to send the invitation to join the extended-reality communication session by providing, for display within an additional extended-reality lobby window graphical user interface element displayed on the second extended-reality device, an animated visual representation of the user to communicate the invitation. (Chand, Fig. 5 showing texting invitation 504 “KNOCK KNOCK” along with a representation (502) of the avatar associated with the user who sends the invitation on the recipient’s display. ¶21 reciting “the text bubble comprises a speech indicator extending from the 3D avatar.”. In other words, the animated avatar of the user to communicate the invitation is displayed.)

Regarding Claim 16, Chand in view of Dascola and Milou discloses The non-transitory computer-readable medium of claim 12, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive, from the second extended-reality device corresponding to the co-user, an acceptance of the invitation to join the extended-reality communication session; and
in response to receiving the acceptance, conduct the extended-reality communication session between the first extended-reality device and the second extended-reality device by:
providing the animated visual representation of the co-user for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device to communicate voice input received from the second extended-reality device corresponding to the co-user; and
providing an animated visual representation of the user for display within an additional extended-reality lobby window graphical user interface element displayed on the second extended-reality device to communicate additional voice input received from the first extended-reality device corresponding to the user.
(Chand, ¶22 reciting “In some example embodiments, the chat presence system displays the communication interface at a set of client devices, and display a 3D avatar for each user engaged in the communication session, in response to detecting the user joining the communication session. Consider the following illustrative example from a user perspective. A user of a first client device transmits a communication request to at least a second client device. A user of the second client device accepts the communication request, and in response, a communication interface is generated and displayed at the first client device and the second client device, wherein the communication interface at the first client device includes a presentation of a 3D avatar associated with the user of the second client device, and the communication interface presented at the second client device includes a presentation of a 3D avatar associated with the user of the first client device. As additional users join the communication session, the chat presence system generates and causes display of 3D avatars of the additional users within the communication interface. In this way, the 3D avatar functions as a “chat presence” of a user, to represent a user's presence in the communication session. Similarly, as users leave the communication session, or deactivate a camera that captures image data, the chat presence system removes a corresponding 3D avatar from the communication interface, and reconfigured the presentation of the remaining 3D avatars within the communication interface.”)

Claims 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al. (US 20190130629 A1), and in view of Dascola et al. (US 20190171354 A1) and Milou, and further in view of Hum et al. (US 20160156584 A1).

Regarding Claim 18, Chand in view of Dascola and Milou discloses The system of claim 17, further comprising instructions that, when executed by the at least one processor, cause the system to:
provide the animated visual representation of the co-user for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device. (See Claim17 rejections for detailed analysis.)
However, Chand in view of Dascola and Milou does not explicitly disclose
 to communicate a first option to send a message to the co-user and a second option to speak with the co-user; and
receive a user selection of the second option to speak with the co-user, 
wherein the instructions, when executed by the at least one processor, cause the system to generate and send the invitation to join the extended-reality communication session in response to the user selection of the second option.
Hum teaches “social networking, including but not limited to messaging between users” (¶1). Further, Hum teaches sending to a user for display on the electronic device, one or more alternative communication options (e.g., placing a phone call, sending an e-mail, visit external website, etc.) (¶183), and recites “For example, referring to FIG. 6C, if a user prefers to speak with a customer service representative by phone (e.g., predefined reply messages do not list the desired departure city, user wishes to bypass navigating the hierarchical interaction tree, etc.), the user is presented with alternative communication option 605-5 (e.g., “Speak to Rep”) in addition to predefined reply messages 605-1 through 605-3.” (¶183). 
In addition, See Claim 17 rejections for detailed analysis on sending invitation to a co-user.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chand in view of Dascola and Milou) to send a user alternate communication options, talk or messaging, for the user to choose (taught by Hum) and to send out invitations (taught by Chand in view of Dascola and Milou). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 19, Chand in view of Dascola, Milou and Hum discloses The system of claim 18, wherein the instructions, when executed by the at least one processor, cause the system to send the invitation to join the extended-reality communication session by providing, for display within an additional extended-reality lobby window graphical user interface element displayed on the second extended-reality device, an animated visual representation of the user to communicate the invitation. (Chand, Fig. 5 showing texting invitation 504 “KNOCK KNOCK” along with a representation (502) of the avatar associated with the user who sends the invitation on the recipient’s display. ¶21 reciting “the text bubble comprises a speech indicator extending from the 3D avatar.”. In other words, the animated avatar of the user to communicate the invitation is displayed.)

Regarding Claim 20, Chand in view of Dascola and Hum and Milou discloses The system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from the second extended-reality device corresponding to the co-user, an acceptance of the invitation to join the extended-reality communication session; and
in response to receiving the acceptance, conduct the extended-reality communication session between the first extended-reality device and the second extended-reality device by:
providing the animated visual representation of the co-user for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device to communicate voice input received from the second extended-reality device corresponding to the co-user; and
providing the animated visual representation of the user for display within the additional extended-reality lobby window graphical user interface element displayed on the second extended-reality device to communicate additional voice input received from the first extended-reality device corresponding to the user.
(Chand, ¶22 reciting “In some example embodiments, the chat presence system displays the communication interface at a set of client devices, and display a 3D avatar for each user engaged in the communication session, in response to detecting the user joining the communication session. Consider the following illustrative example from a user perspective. A user of a first client device transmits a communication request to at least a second client device. A user of the second client device accepts the communication request, and in response, a communication interface is generated and displayed at the first client device and the second client device, wherein the communication interface at the first client device includes a presentation of a 3D avatar associated with the user of the second client device, and the communication interface presented at the second client device includes a presentation of a 3D avatar associated with the user of the first client device. As additional users join the communication session, the chat presence system generates and causes display of 3D avatars of the additional users within the communication interface. In this way, the 3D avatar functions as a “chat presence” of a user, to represent a user's presence in the 

Claim 4, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al. (US 20190130629 A1), and in view of Dascola et al. (US 20190171354 A1) and Milou, and further in view of Jang et al. (US 20210149627 A1).

Regarding Claim 2, Chand in view of Dascola and Milou discloses The method of claim 1.
However, Chand in view of Dascola and Milou does not explicitly disclose wherein receiving the user input targeting the animated visual representation of the co-user to communicate with the co-user comprises receiving a voice input comprising a name of the co-user.
 	Jang teaches “a technology for processing a user utterance” (¶2). Further, Jang recites “Referring to FIG. 5, an electronic device 510 may receive a voice input 52 (e.g., an utterance) of a user (e.g., Judy) making a request for a message transmission. For example, the transmission of a message to which an image file (e.g., a photo) is attached may be requested. ” (¶117), and Fig. 5 showing the voice input as “Send 
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Chand in view of Dascola and Milou) for receiving the user voice input comprising a name of the co-user for activating a messaging communication (taught by Jang). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al. (US 20190130629 A1), and in view of Dascola et al. (US 20190171354 A1) and Milou, and further in view of Zamora Duran et al. (US 20190379750 A1).

Regarding Claim 10, Chand in view of Dascola and Milou discloses The method of claim 1.
However, Chand in view of Dascola and Milou does not explicitly disclose generating a task profile associated with the user based on one or more digital activities executed by the user; and
adding the user to a community of the networking system based on a similarity between the task profile of the user and one or more task profiles associated with one or more co-users of the community,
wherein determining the connection between the user and the co-user comprises identifying the co-user from the one or more co-users of the community.
Zamora Duran teaches “automatically modifying a user image and, more particularly, to automatically modifying a user image based on cognitive analysis of social media activity.” (¶1). Further, Zamora Duran recites “there is a computer program product for dynamically updating a user's social media profile based on characteristics of a newly posted social media message on the user's social media profile” (¶4). In other words, Zamora teaches creating a user profile based on digital activities. In addition, ¶2 recites “Social media are computer-mediated technologies that facilitate the creation and sharing of information, ideas, career interests and other forms of expression via virtual communities and networks. . . . Development of online social networks by connecting a user's profile with those of other individuals or groups. . . . When engaging with these services, users can create highly interactive platforms through which individuals, communities, and organizations can share, co-create, discuss, and modify user-generated content or pre-made content posted online.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Chand in view of Dascola and Milou) to generate user profiles based on the user’s digital activities and connect to other individuals or groups/communities based on the profile (taught by Zamora Duran). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Chand in view of Dascola, Milou and Zamora Duran discloses The method of claim 1, wherein determining the connection between the user and the co-user comprises:
identifying an organizational structure corresponding to an organization associated with the user; and
identifying the co-user from at least one co-users of the networking system connected to the user based on the organizational structure.
(It is well known in the art people in a social community, i.e. interest group, communicate with each other. Zamora Duran recites “Social media are computer-mediated technologies that facilitate the creation and sharing of information, ideas, career interests and other forms of expression via virtual communities and networks. The variety of stand-alone and built-in social media services may include features such as: Development of online social networks by connecting a user's profile with those of other individuals or groups.. . .” (¶2). The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al. (US 20190130629 A1), and in view of Dascola et al. (US 20190171354 A1) and further in view of Milou, and further in view of Kawakita (US 20200128033 A1).

Regarding Claim 14, Chand in view of Dascola and Milou discloses The non-transitory computer-readable medium of claim 12.
 wherein providing the animated visual representation of the co-user traversing the extended-reality lobby for display within the extended-reality lobby window graphical user interface element comprises providing a plurality of instances of the animated visual representation of the co-user traversing the extended-reality lobby using a frequency based on the connection between the user and the co-user. 
It is well known in the art to use animation to represent a communication frequency. In addition, Kawakita teaches visualization of communication frequency (ABS). In addition, Kawakita recites “the display information generation unit 102 may generate display information in such a way that a speed of an animation of the attack situation image 201e (that is, a speed of dynamic change of the attack line) becomes faster with increase in a communication frequency between the source and the destination.” (¶93), “the user can also visually recognize a frequency (communication frequency) of an attack between the source and the destination from an animation speed of the attack situation image 201e displayed on the user interface 200.” (¶95), and “For example, the arranged image generation unit 502b may cause an animation speed of the source image to change in proportion to the communication frequency. For example, the arranged image generation unit 502b may change an animation speed of a destination image (a first destination image and a second destination image) representing a destination, according to a communication frequency related to a communication transmitted to the destination. For example, the arranged image generation unit 502b may cause 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Chand in view of Dascola and Milou) to provide the animated visual representation of the co-user traversing the display using a frequency based on the connection between a source and a destination (taught by Kawakita). The suggestions/motivations would have been for “clearly visualizing a situation” (¶12), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611